                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 19-cv-02261-RBJ

DENETTE GARCIA,

       Plaintiff,

v.

METROPOLITAN STATE UNIVERSITY OF DENVER,
BOARD OF TRUSTEES OF METROPOLITAN STATE UNIVERSITY OF DENVER,
JANINE DAVIDSON, in her official capacity,
BRAELIN PANTEL, in her official capacity,
DAVE HADEN, in his official capacity,
KELLI FRANK in her official capacity and in her individual capacity,
LAYTON SETH CURL, in his official capacity and individual capacity, and
KRISTEN LYONS in her individual capacity,

       Defendants.


                                             ORDER



       This is a civil action brought by Denette Garcia, a former student of defendant

Metropolitan State University of Denver (“MSU”), against MSU and MSU’s Board of Trustees

(“the Board”). In addition, Ms. Garcia brings claims again Janine Davidson, MSU’s president;

Braelin Pantel, MSU’s Associate Vice President of Student Engagement & Wellness and Dean

of Students; and Dave Haden, MSU’s Associate Dean of Student Engagement & Wellness, in

their official capacities. She further joins Layton Seth Curl, the department chair and a professor

of psychology at MSU, and Kelli Frank, MSU’s Director of Behavioral Intervention and Student

Conduct in their official and individual capacities. Finally, she joins Kristen Lyons, an MSU

faculty member, in her individual capacity. Amended Complaint, ECF No. 28.


                                                                                                  1
        Defendants move to dismiss all claims under Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6). ECF No. 31. For the following reasons, the defendants’ motion is granted in part

and denied in part.

                                        BACKGROUND

        Ms. Garcia was employed in nursing until she suffered a head injury in 2008. ECF No.

28 at 4. She alleges that, as a result of her injury, Ms. Garcia experiences physical and mental

impairments that substantially limit her activity. Id. Her impairments affect her “mental

functional ability” and cause “specific learning disabilities.” Id. at 4–5. She has trouble

“speaking, learning, reading, concentrating, thinking and communicating and interacting with

others.” Id. at 5.

        After Ms. Garcia became disabled and was unable to continue nursing, she enrolled in

college classes part-time. Id. She enrolled at MSU in 2014, and she has completed 134 credit

hours. Id. Upon enrollment Ms. Garcia requested that MSU grant her accommodations for her

disability as required under the Rehabilitation Act, 29 U.S.C.A § 701. Id. MSU did so. In

addition to other accommodations, MSU provided her with additional time to complete

assignments and tests. Id.

        During the 2017–18 school year Ms. Garcia was suspended following several interactions

with a professor in the MSU psychology department. Id. at 6. According to MSU, Ms. Garcia

sent threatening emails to the professor who refused to change her grade. ECF No. 31 at 2. As a

result of this incident MSU circulated information about Ms. Garcia and her disability to faculty

members. ECF No. 28 at 6.

        Ms. Garcia enrolled in an online child psychology class taught by Dr. Kristen Lyons in

the spring of 2019. Id. Professor Lyons received a letter from Greg Sullivan, Director of the



                                                                                                    2
Access Center at MSU, which told Professor Lyons that Ms. Garcia had requested

accommodations and instructed Professor Lyons to review Ms. Garcia’s Accommodation

Notification Letter and follow its instructions. Id. The letter stated that Ms. Garcia was entitled

to 100% additional time on quizzes and exams. Id.

          On February 24, 2019 Ms. Garcia emailed Professor Lyons regarding an article Ms.

Garcia had submitted for a class assignment. Id. at 7. Ms. Garcia’s email stated in relevant

part: 1

          Hello there kiddo, I’m responding to the message you sent below. I was under the
          impression that we were able to look for articles of our choosing to write a
          research paper if we are writing a paper to your standards and likening then you’ll
          never know how we write a paper in our own language and words. I will get hold
          of your friends at the library to see what exactly you want us to do. Can you
          please try and allow theses kids to explore on their own what they want pertaining
          to the research so that they are able to stand on their own two feet. Psychology is
          really difficult because it’s not a valid field of practice because Darwin and Froyd
          based their beliefs on theory while smoking Marijuana I hear, and nothing tested
          has ever been 100% and there are things that haven’t been tested. I’ve done
          nursing 22 years and I know it is a valid practice because we know which
          medicine works and what doesn’t and psychology a person just has to guess, for
          example: The pshch evaluation is not a 100% accurate because we were told by
          doctor Froyd who helped put the test together, that the test itself will not
          accomidate other ethnic groups because originally the test was put together in the
          1960s to accomidate single white males, so anyone else of another ethnic group or
          culture will not understand the test and may flunk the test, and yet police
          departments are still gullible to use it. The same as psychology, we must work
          together as a team to see what works but if the professor is working against us
          then we will never learn. For example: Try to send us a sample of an approved
          article via blackboard on the first day of class so that were not trying to guess?
          This approach would have worked better, because if you had sent a sample of the
          articles when class started then I wouldn’t have been given a bad grade twice by
          you. As far as your message below and the sample you provided I did receive it
          the other day and will try and work as fast as I can with the little time I have to get
          you the paper.

Id. at 7–8.



1
  The emails exchanged between parties have been reproduced in this opinion verbatim without multiple [sic]
indicators, though they contain many misspellings and other mistakes.

                                                                                                              3
        Professor Lyons responded describing the requirements for the assignment and

the exam review policy. That same day, Ms. Garcia replied as follows:

        Also Mrs. Lyons the exam yesterday was a lot, especially since it was 5 chapters
        which is hard to remember and can be very traumatizing, Is there anyway we can
        get a study guide? I’m only human and my brain doesn’t carry that much
        information. Psychology Doctor Froyd once said that a person can only
        remember 10% of what they learned in a week and I sure do believe that! Also
        some of the questions on the exam were quite vague or misspelled and
        misleading, for example question 8 says “Which which of the following theories
        places the heaviest emphasis on the biological bases of behavior? And then some
        of the answers were not what we read about, unless I have the wrong book.
        Another question that didn’t make sense was question 10 which says “Studies
        have found that children report that vegetables taste better when they are served
        the vegetables in a Macdonalds box compared to a plain box”. I don’t understand
        this statement because it doesn’t make sense. If you don’t mind me saying,
        Whoever wrote this test is not very good in the English language because they are
        not using sentences, verbs, nouns, etc, the way they are supposed to be used
        which can mislead students and can cause them to choose the wrong answer like
        myself because it confuses the human brain. Another question that was
        misleading and wasn’t spelled right is question which says “Linda is a
        neuroscientist who studies brain development. She studies; “the definition of a
        Neuroscientist, is the study and development of the nervous system, which
        includes the brain, spinal cord, and nerve cells through the body. So I picked
        “cognitive”, as my answer and it still said it was wrong? Even though cognitive
        has to do with the brain, because it has to do with mental processing, so the
        answer should have been right I have friends that are neuroscientist and they say
        they study cognitive development. So hopefully we can work together to fix this
        problem on the exams, and if there is any way to give us students credit that
        missed these questions because they are very confusing.

Id. at 8.

        That day Professor Lyons submitted a “Care Report” to Kelli Frank, the director of

behavioral intervention and student conduct. Id. at 9. The report stated:

        Before the semester started, I was informed by my department chair that a student
        who was enrolled in my online Child Psychology class had in previous semesters
        encounters with faculty that met standards for violating student codes of conduct.
        I received an email from this student today (attached). I reached out to ask advice
        from my chair for how to respond and he advised that I file a care report and pass
        along this email. I have replied to the student email (I am also attaching my
        reply) but have not informed the student that I am filing this report.



                                                                                              4
Id.

        On February 25, 2019 Professor Lyons emailed the entire class regarding the exam and

stated that students who were confused by questions or felt they should have earned more points

could email her pursuant to the appeal policy detailed in her syllabus. Id. She explained that

requests for re-scoring must “include evidence from the notes or book about why you think your

answer was correct.” Id. Other students apart from Ms. Garcia expressed concerns about the test

questions. Id.

        On February 26, 2019 Professor Lyons emailed Ms. Garcia stating that “the exam

question appeal policy requires that you give evidence from the textbook or notes for why your

selected answer should be counted as correct. If you wish to appeal, please provide the number

of the question and the evidence for why you believe your answer should be counted as correct.”

Id. at 9–10.

        Ms. Garcia responded that day, stating

        I already gave you the numbers. Mrs. Lyons it is unethical to give a test that
        doesn’t have the proper writing in english and per msu requirements the material
        you use for the class cannot be made to trick or mislead the students, or be set up
        to where it’s going to make them fail, so I put in a complaint with the department
        of higher education and the college President since I’m paying you guys for the
        class, I will also sit down with DORA later. But I will say no more, and I will just
        get through the class. And then at the end of class I will sit down with you and
        have a meeting but right now all I want is to get through the class, I’m not going
        to argue if your not comprehending what is said, and we are not a daycare center.
        So that being said I will look over the article you provided this week, but it would
        help the students if there is a sample article you can give at the start of the class so
        that they are not left in the dark.

Id. at 10.

        Professor Lyons forwarded the email to Ms. Franks. Id. That day psychology

department chair Layton Curl sent an incident report to the dean of students, which described

Ms. Garcia’s “escalating hostility and written threats toward her instructor, now Dr. Kristy


                                                                                                   5
Lyons.” Id. Professor Curl stated that Ms. Garcia “further threatens Dr. Lyons with multiple

complains to DORA and the MSU Denver President, in an apparent veiled attempt to coerce Dr.

Lyons to falsely adjust her grade.” Id. In Professor Curl’s opinion, “Ms. Garcia’s repeated

violations and lack of improvement indicate she lacks the capacity to remediate her behavior. As

such, options to resolve the situation permanently should be considered for the welfare of faculty

members.” Id. at 10–11.

       On February 27, 2019 Professor Lyons emailed Ms. Garcia stating “[i]f you would like

consideration for regrading, you need to submit the test question numbers and evidence from the

textbook/notes to support why you think your choice was correct.” Id. Ms. Garcia did not

respond. Id. at 11.

       On March 1, 2019 Ms. Frank sent Ms. Garcia a letter stating that her office had received

a report about an incident on February 26th. Id. According to the letter, Professor Lyons had

complained that Ms. Garcia was “showing a pattern of increased hostility.” Id. Professor Lyons

stated that Ms. Garcia had accused her of being unethical, “writing a test that is not written

properly in English,” and using material to trick or mislead students. Id. She also stated that Ms.

Garcia had previously “emailed in a harassing way regarding feedback on a paper assignment.”

Id. She expressed concern that the pattern would escalate. Id. Ms. Frank’s letter stated that

Professor Lyons had suggested that Ms. Garcia had violated the MSU Student Code of Conduct

regarding verbal threats and attempts to influence the academic process. Id. at 11–12. No other

students from Professor Lyons’ class were reported. Id. at 12. The letter indicated that Ms.

Garcia was prohibited from participating in the online class, or contacting Professor Lyons, until

the case was resolved. Id.




                                                                                                  6
       Ms. Garcia emailed responses to Ms. Frank on March 1, March 4, and March 5, asking to

remain in class. Id. at 13. In her response she indicated that she had apologized to Professor

Lyons and that “part of my head injury doesn’t allow me to say things in a full sentence or pick

words that are courteous because I lost that part of my brain during the injury and sometimes

people get offended because they are misinterpreting things differently that I say, (Please look up

people with head injury limitations). I ask you guys to please let me stay in the class.” Id. at 13–

14. Ms. Frank responded, offering Ms. Garcia dates to schedule a hearing on either March 11,

March 12, or March 13. Ms. Garcia informed Ms. Frank she had an attorney, but that the

attorney was not available until the end of the month. She requested that the hearing be set for

later that month. Id. at 14–15.

       No hearing was held, and on April 10, 2019 Ms. Frank sent Ms. Garcia a letter

suspending her from MSU until August 3, 2020. Id. at 16. The letter indicated that Ms. Frank

had found that Ms. Garcia had violated the following sections of Article III, Section B of the

MSU Student Code of Conduct:

       03.a. Verbal abuse, threats, intimidation, coercion or any unwelcome conduct by
       an individual(s) that is sufficiently severe or pervasive that it alters the conditions
       of education or employment and creates an environment that a reasonable person
       would find intimidating, hostile or offensive.

       06. Failure to comply with a reasonable request from University officials or sworn
       law enforcement officer acting in performance of their duties and/or failure to
       identify oneself to these persons when requested to do so.

       21. Influencing or attempting to influence the academic process through explicit
       or implied sexual behavior, bribery, or threats.

Id. at 17. Ms. Frank stated that “threatening to complain to the Department of Higher Education

and DORA: which was addressed in your prior conduct case as an escalating way to address a




                                                                                                   7
concern you have with a professor. It can also be considered disruptive and an attempt to

influence the academic process in your favor.” Id.

        In support of the action, Ms. Frank also stated

        Insisting that your professor’s exams are not legible and are unfair: ‘Whoever
        wrote this test is not very good in the English language because they are not using
        sentences, verbs, nouns, the way they are supposed to be used which can mislead
        students’ in and email on 2/26. You go on to suggest that your professor is
        “unethical”, “tricking or misleading students’, and state that you will not argue
        with her because, “we are not a daycare center”. You also allege that your
        professor was “putting students down on discussion boards” and “working against
        us”. On 2/24, you also wrote that “Psychology is not a valid of practice because
        Darwin and Froyd based their beliefs on theory while smoking marijuana I hear.”
        After reviewing content from the discussion boards and all email interactions
        between you and your professor, I found no evidence to support your claims that
        the professor was unfair or unreasonable to you or other students.

Id. at 18.

        Ms. Frank continued: “In an email to me, you also claimed that Dr. Lyons ‘encouraged

me to stay in class,’ and yet Dr. Lyons said she had not had any contact with you since the

restriction was put into place, let alone to encourage your return to class. I perceive that your

comment may have been made in an attempt to persuade me to allow you back into the class

with false information.” Id. at 18–19. The letter required Ms. Garcia to “complete a

Psychological Fitness to Return evaluation” as well as to “complete a reflection paper about

college student’s rights and responsibilities . . . and should address the following topics:

definitions of HIPPA and FERPA and your understanding of the relationship between student

conduct codes and academic accommodations.” Id. at 19.

        Ms. Garcia filed this lawsuit on August 8, 2019. ECF No. 1. She filed an amended

complaint on October 10, 2019, ECF No. 28 and defendants filed a motion to dismiss that

complaint on October 24, 2019, ECF No. 31. Ms. Garcia filed a response on November 19,

2019, ECF No. 31 and defendants replied on December 19, 2019, ECF No. 37.


                                                                                                    8
                               STANDARD OF REVIEW

       A. Fed. R. Civ. P. 12(b)(1)

       Rule 12(b)(1) empowers a court to dismiss a complaint for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The burden of establishing subject matter jurisdiction is

on the party asserting jurisdiction. Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974). A Rule 12(b)(1) motion to dismiss “must be determined from the allegations of fact

in the complaint, without regard to mere conclusionary allegations of jurisdiction.” Groundhog

v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971). When considering a Rule 12(b)(1) motion,

however, the Court may consider matters outside the pleadings without transforming the motion

into one for summary judgment. Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995).

Where a party challenges the facts upon which subject matter jurisdiction depends, a district

court may not presume the truthfulness of the complaint’s “factual allegations . . . [and] has wide

discretion to allow affidavits, other documents, and [may even hold] a limited evidentiary

hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).” Id.

       B. Fed. R. Civ. P. 12(b)(6)

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plausible claim is one that “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While courts must accept well-pled allegations as true, purely conclusory statements are not

entitled to this presumption. Id. at 678, 681. Therefore, so long as the plaintiff pleads sufficient




                                                                                                       9
factual allegations such that the right to relief crosses “the line from conceivable to plausible,”

she has met the threshold pleading standard. Twombly, 550 U.S. at 556, 570.

                                            ANALYSIS

       Defendants argue that this Court lacks jurisdiction over MSU because MSU is not a

corporate entity capable of being sued. ECF No. 31 at 6. They argue that all Ms. Garcia’s

official capacity claims are barred under the Eleventh Amendment. Id. They also argue that all

defendants are entitled to qualified immunity for the constitutional claims against them in the

individual capacities. Id. at 16. Finally, they argue that Ms. Garcia has failed to plausibly state a

claim under Rule 12(b)(6). Id. at 8–16. I address each argument in turn.

   A. Jurisdiction Over MSU

       Defendants argue that this Court lacks jurisdiction over MSU because “[t]he school’s

governing statutes do not create any authority for MSU to be sued as a separate legal entity.” Id.

at 6. Instead, Ms. Garcia must sue the Board who are “vested with general control and

supervision of MSU.” Id.

       Ms. Garcia does not contest this argument, instead noting that her amended complaint

adds the Board as a defendant, and that references throughout her complaint to MSU refer to the

Board. ECF No. 34 at 5. The complaint does, however, name MSU as a defendant in the

caption, in addition to the Board. ECF No. 28. Because both parties agree that MSU is not a

proper defendant in this case, all claims against MSU are dismissed.

   B. Eleventh Amendment Immunity

       The Eleventh Amendment of the United States Constitution bars claims brought in

federal courts against states, state agencies, and state officials when sued in their official capacity

for damages or retroactive relief. See Edelman v. Jordan, 415 U.S. 651, 662–63 (1974).



                                                                                                      10
“Because an assertion of Eleventh Amendment immunity concerns the subject matter jurisdiction

of the district court, [the Court] address[es] that issue before turning to the merits of the case.”

Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002). Additionally, a suit against an officer

in her official capacity “is no different from a suit against the State itself.” Will v. Michigan

Dep't of State Police, 491 U.S. 58, 71 (1989). However, the Eleventh Amendment does not bar

suit against an officer in her individual capacity. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991).

       Defendants argue that the Eleventh Amendment bars all claims against them in their

official capacities. ECF No. 31 at 6–7. I agree. Defendants Janine Davidson, Braelin Pantel,

Dave Haden, Layton Seth Curl, and Kelli Frank are joined as state officials, in their official

capacities as MSU employees and directors. Therefore, the Eleventh Amendment bars Ms.

Garcia’s § 1983 claims for damages against them in that capacity. Thus the § 1983 claims for

damages against Janine Davidson, Braelin Pantel, Dave Haden, Layton Seth Curl, and Kelli

Frank in their official capacities must be dismissed.

       Defendants argue that Ms. Garcia’s claims for prospective relief are also barred despite

the well-established rule from Ex Parte Young that the Eleventh Amendment does not bar

prospective relief against state officials. 209 U.S. 123, 155–56 (1908); see also Armstrong v.

Exceptional Child Ctr., Inc., 575 U.S. 320, 326 (2015) (citing Ex Parte Young, 209 U.S. at 150–

51) (“[W]e have long held that federal courts may in some circumstances grant injunctive relief

against state officers who are violating, or planning to violate, federal law.”). Defendants claim

that Ex Parte Young does not allow suit against these defendants in this case because “[o]ne

requirement for proceeding under Ex Parte Young is that the defendant be an individual state

official charged with enforcing whatever law is at issue.” ECF No. 31 at 7. Defendants rely on

Doe v. University of Colorado, Boulder, in which the court found that plaintiff seeking



                                                                                                       11
expungement of his disciplinary records needed to sue the university official “charged with

enforcing whatever law is at issue.” 255 F. Supp. 3d 1064, 1082 (D. Colo. 2017). The court in

that case dismissed plaintiff’s claim without prejudice, indicating plaintiff should amend its

complaint naming the appropriate official. Id. at 1083.

       The decision in Doe, which does not bind this court, relied on two Tenth Circuit cases:

Kitchen v. Herbert, 755 F.3d 1193, 1201 (10th Cir. 2014) and Peterson v. Martinez, 707 F.3d

1197, 1207 (10th Cir. 2013). In Kitchen, the Tenth Circuit allowed a plaintiff seeking a same-

sex marriage license to sue the county clerks in charge of issuing marriage licenses. 755 F.3d

1193, 1201 (10th Cir. 2014). The court stated that the “state defendant sued in his official

capacity must ‘have some connection with the enforcement’ of a challenged provision.” Id.

(quoting Ex Parte Young, 209 U.S. at 155–56). In Peterson the Tenth Circuit stated that

“[c]onnection to the enforcement of an act may come by way of another state law, an

administrative delegation, or a demonstrated practice of enforcing a provision.” 707 F.3d at

1207. “Defendants are not required to have a ‘special connection’ to the unconstitutional act or

conduct. Rather, state officials must have a particular duty to ‘enforce’ the statute in question

and a demonstrated willingness to exercise that duty.” Id. at 1205 (quoting Prairie Band

Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 (10th Cir.2007)) (internal quotations omitted).

       Defendants argue that because Ms. Garcia seeks an injunction against her suspension and

expungement of her academic records, “the proper defendant would be whomever is charged

with reviewing suspensions and expunging student records.” ECF No. 31 at 7. They claim that

they conferred with Ms. Garcia about the appropriate defendant, but that Ms. Garcia refused to

dismiss her claims and amend her complaint accordingly. Id. at 7 n.3. Ms. Garcia argues that




                                                                                                    12
the defendants “were charged with enforcing prospective injunctive relief” that she requests and

are therefore proper. ECF No. 34 at 7.

       Defendants are correct that the official must have a connection to the unconstitutional act

or conduct in question. However, defendants have cited no case law suggesting that this allows

them to specifically designate whom a plaintiff gets to name in a particular suit. As long as Ms.

Garcia’s complaint alleges specific facts showing that defendants have sufficient connection with

the act or conduct, she may join those parties under Ex Parte Young.

       In Kitchen for example, the Tenth Circuit found the Utah governor and attorney general’s

“actual exercise of supervisory power and their authority to compel compliance from county

clerks and other officials provide[d] the requisite nexus” between defendants and the unlawful

act or conduct by the lower officials. 755 F.3d at 1204. This relatively broad view of the

required connection between the defendants and the act or conduct suggests Ms. Garcia need

only plausibly allege that defendants either directly participated in the act or conduct or exercise

supervisory power and may compel compliance on the part of those who do.

       Ms. Garcia alleges that Dr. Davidson, Ms. Pantel, Mr. Haden, Professor Curl, and Ms.

Frank “are charged with enforcing the disciplinary actions and . . . enforcing prospective

injunctive relief.” ECF No. 34 at 7. She also alleges that these defendants “are continuing to

permit an ongoing violation of Ms. Garcia’s right as described above and have the authority to

enforce the disciplinary sanctions against Ms. Garcia.” Id.

       It seems clear that the MSU president, Dr. Davidson, has sufficient connection to the

conduct at issue here. The president of the university, like the Utah Governor in Kitchen, surely

has supervisory power over and may compel compliance from whatever officials are directly




                                                                                                  13
responsible for enforcing the challenged conduct. Therefore, I find Dr. Davidson is an

appropriate defendant under Kitchen.

       I also find that Ms. Frank and Mr. Haden are proper defendants, based on the factual

allegations in the Amended Complaint which I accept as true at this stage of the case. Ms.

Garcia has alleged that Ms. Frank and Mr. Haden jointly made the decision to suspend Ms.

Garcia. ECF No. 28 at 16. Ms. Frank then sent the March 1, 2019 and April 10, 2019 letters

prohibiting her from attending class and subsequently suspending Ms. Garcia from MSU. ECF

No. 28 at 13–14. From these facts, it is plausible that either Ms. Frank or Mr. Haden could lift

Ms. Garcia’s suspension and alter the other sanctions imposed on her.

       The remaining official capacity defendants however must be dismissed. Ms. Garcia has

not sufficiently alleged Ms. Pantel, the Vice President of Student Engagement & Wellness, has

the requisite connection to the challenged conduct. Ms. Garcia’s only allegations regarding Ms.

Pantel are conclusory: The complaint states that Ms. Pantel has “authority to make, enforce, or

adopt MSU’s policies and practices concerning student affairs and student conduct including

disciplinary action against Ms. Garcia,” and that she is “continuing to permit an ongoing

violation of Ms. Garcia’s rights.” ECF No. 28 at 2–3; 24. She also claims Ms. Pantel had

       authority to address the alleged discrimination and retaliation and to institute
       corrective measures on MSU’s behalf, had actual knowledge of discrimination
       against Ms. Garcia, and failed to adequately respond, demonstrating deliberate
       indifference to the discriminatory/retaliatory conduct as well as Ms. Garcia’s
       constitutional rights.

Id. at 21. However, she makes these conclusory allegations with regard to all official capacity

defendants. Id. Ms. Garcia has not alleged any actual facts regarding Ms. Pantel that would

indicate she has the requisite connection to the act or conduct. Nor can I assume without more

support, as I could with Dr. Davidson, that Ms. Pantel necessarily exercises relevant supervisory



                                                                                                   14
power or authority to compel compliance. Because Ms. Garcia has not alleged that Ms. Pantel

has sufficient connection to the challenged conduct, she is not a proper defendant and must be

dismissed.

       Lastly Ms. Garcia also joins Professor Curl, the chair of the psychology department, who

filed an incident report against Ms. Garcia regarding her interactions with Professor Lyons. ECF

No. 28 at 3. Though there are more specific facts alleged about Professor Curl, none suggests

that he maintains any power to alter Ms. Garcia’s suspension or other sanctions. Indeed,

Professor Curl was unable to impose sanctions himself but rather requested that decisionmakers

consider them. Id. at 10–11. Because Ms. Garcia has not alleged sufficient facts that Professor

Curl has the requisite connection to the challenged conduct, he must be dismissed as well.

       Defendants also argue that Ms. Garcia actually seeks declaratory relief, rather than

prospective relief, and therefore her claims do not qualify under the Ex Parte Young exception to

Eleventh Amendment immunity. ECF No. 31 at 8. Ex Parte Young “applies only to prospective

relief and may not be used to obtain a declaration that a state officer has violated a plaintiff's

federal rights in the past.” Johnson v. W. State Colorado Univ., 71 F. Supp. 3d 1217, 1230 (D.

Colo. 2014) (quoting Puerto Rico Aqueduct v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993))

(internal quotation omitted).

       Ms. Garcia seeks expungement of disciplinary proceedings from her record and an

injunction against MSU’s enforcement of the sanctions imposed on her, including “the

prohibition that she not be present on the Auraria campus under threat of arrest, requiring her to

undergo and pay for at her own expense a psychological exam and requiring her to write a

paper.” ECF No. 34 at 7. She also seeks immediate reinstatement as a student and that MSU

allow her to complete the psychology class from which she was suspended. Id.



                                                                                                     15
         Ms. Garcia’s request for expungement of her records is prospective and therefore falls

within the Ex Parte Young exception. See Johnson, 71 F. Supp. 3d at 1230 (finding that “a

request to expunge an academic record is a request for prospective relief” and not barred by the

Eleventh Amendment); see also Doe v. Cummins, 662 F. App’x 437, 444 (6th Cir. 2016)

(unpublished) (finding no Eleventh Amendment bar to expunging record of sexual assault

discipline from a state university's files); Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007)

(negative entries in a student's university records stemming from an allegedly unconstitutional

action presented a continuing violation sufficient to overcome Eleventh Amendment immunity).

         Ms. Garcia’s requested injunctions prohibiting enforcement of sanctions and immediate

reinstatement contemplate prospective relief as well. This does not involve, as defendants

suggest, merely a dispute about the lawfulness of defendants’ past actions as in Green v.

Mansour, 474 U.S. 64, 73 (1985). Even though, as defendants note, the injury Ms. Garcia

complains of occurred in the past, the relief she requests would bar defendants’ future actions

against her.

         Insofar as Ms. Garcia seeks expungement of her records and injunctive relief prohibiting

enforcement of sanctions against her and requiring her reinstatement, her official capacity claims

are not barred against the remaining individual defendants, Dr. Davidson, Ms. Pantel, and Ms.

Frank.

    C. Qualified Immunity

         Defendants argue that Ms. Garcia’s individual capacity First Amendment and due process

claims against Ms. Frank, Professor Curl, and Professor Lyons must be dismissed because those

defendants are entitled to qualified immunity. 2 ECF No. 31 at 16. Qualified immunity protects


2
 The defendants argue that individual capacity claims against Mr. Haden must be dismissed, but Ms. Garcia’s
complaint does not join Mr. Haden in his individual capacity. ECF No. 28.

                                                                                                              16
government officials acting in their individual capacity from liability for civil damages so long as

“their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When

qualified immunity is asserted by an official, a plaintiff must satisfy the burden of showing (1)

that the defendant violated a constitutional right (2) that was clearly established at the time of

violation. See Pearson v. Callahan, 555 U.S. 223, 232 (2009). A reviewing court has discretion

to address either prong first. See Cox v. Glanz, 800 F.3d 1231, 1247 (10th Cir. 2015).

          “A clearly established right is one that is sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)) (internal quotations

omitted). “A plaintiff may show clearly established law by pointing to either a Supreme Court or

Tenth Circuit decision, or the weight of authority from other courts, existing at the time of the

alleged violation.” Ali v. Duboise, 763 F. App’x 645, 650 (10th Cir. 2019) (unpublished) (citing

T.D. v. Patton, 868 F.3d 1209, 1220 (10th Cir. 2017)) (internal quotations omitted). “[C]learly

established law should not be defined at a high level of generality.” White v. Pauly, 137 S. Ct.

548, 552 (2017) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)) (internal quotations

omitted). “Although a plaintiff need not identify a case directly on point, existing precedent

must have placed the statutory or constitutional question beyond debate.” Ali, 763 F. App’x at

650 (citing Mullenix, 136 S. Ct. at 308) (internal quotations omitted); see also White, 137 S. Ct.

at 551.

          Ms. Garcia alleged defendants violated her First Amendment freedom of speech rights,

her Fourteenth Amendment procedural and substantive due process rights, and her rights under




                                                                                                      17
the Rehabilitation Act. I examine whether defendants are entitled to qualified immunity for each

of these claims in turn.

       1. First Amendment Claim

       “It is well established that students do not ‘shed their constitutional rights to freedom of

speech or expression at the schoolhouse gate.’” Pompeo v. Bd. of Regents of the Univ. of New

Mexico, 852 F.3d 973, 982 (10th Cir. 2017) (quoting Tinker v. Des Moines Indep. Cmty. Sch.

Dist., 393 U.S. 503, 506 (1969)). However, federal courts “do not and cannot intervene in the

resolution of conflicts which arise in the daily operation of school systems and which do not

directly and sharply implicate basic constitutional values.” Id. at 977 (quoting Epperson v.

Arkansas, 393 U.S. 97, 104 (1968)) (internal quotations omitted). The Tenth Circuit has held

that the test for determining whether a student’s speech falls within First Amendment protection

is “whether an action restricting a plaintiff’s school-sponsored speech is reasonably related to the

[school’s] legitimate pedagogical interests.” Id. at 983 (quoting Vanderhurst v. Colo. Mountain

Coll. Dist., 208 F.3d 908, 914 (10th Cir. 2000)) (internal quotations omitted).

       Defendants argue that Ms. Garcia’s speech lacks First Amendment protection because it

is not a matter of public concern. ECF No. 31 at 10–11. Whether speech touches on matters of

public concern is the standard for determining whether government employees’ First

Amendment rights have been violated and has no relevance here. See Connick v. Myers, 461

U.S. 138 (1983). In support of their argument that this standard governs students, defendants

cite only one Tenth Circuit case, Marcum v. Dahl, 658 F.2d 731, 734 (10th Cir. 1981). This case

is contradicted by more recent Tenth Circuit precedent that did not require students to show their

speech was a matter of public concern. See, e.g., Pompeo, 852 F.3d at 982; Hunt v. Bd. of




                                                                                                  18
Regents of Univ. of New Mexico, No. 18-2149, 2019 WL 6003284, at *6 (10th Cir. Nov. 14,

2019).

         It is also contradicted by Supreme Court case law applying the public concern

requirement only to government employees specifically because of the unique employment

relationship. See, e.g., Pickering v. Bd. of Educ., 391 U.S. 563, 574–75 (1968); Waters v.

Churchill, 511 U.S. 661, 675 (1994) (“The key to the First Amendment analysis of government

employment decisions . . . is this: The government's interest in achieving its goals as effectively

and efficiently as possible is elevated from a relatively subordinate interest when it acts as

sovereign to a significant one when it acts as employer. The government cannot restrict the

speech of the public at large just in the name of efficiency. But where the government is

employing someone for the very purpose of effectively achieving its goals, such restrictions may

well be appropriate.”)

         Finally, other Courts of Appeal have found explicitly that the requirement does not apply

to students. See, e.g., Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 106 (2d Cir.

2001) (“[T]he public concern doctrine does not apply to student speech in the university setting, .

. . but is reserved for situations where the government is acting as an employer.”) (citing Qvyjt v.

Lin, 932 F. Supp. 1100, 1108–09 (N.D. Ill. 1996)) (internal citations omitted).

         Defendants argue that “insisting that Ms. Garcia engage respectfully” is a legitimate

pedagogical purpose for their conduct. ECF No. 31 at 11. Ms. Garcia argues that MSU

originally justified its actions by characterizing Ms. Garcia’s emails as “threatening conduct”

towards Professor Lyons, and that its current argument asks the court to “reframe the

University’s stated reason for the disciplinary decision.” ECF No. 34 at 14.




                                                                                                  19
       Ms. Garcia is correct that her suspension and other sanctions stemmed from concerns

including her threat to report Professor Lyons to various educational authorities if her grade was

not changed. However, reacting to this threat reflects a legitimate pedagogical interest in

insisting that Ms. Garcia engage respectfully. Threatening conduct is concerning for multiple

reasons, including the pedagogical implications for Ms. Garcia’s relationships with her

professors. I do not need to reframe the University’s original justification for the disciplinary

decision to find that defendants’ actions could conform to the stated legitimate pedagogical

purpose. I do not agree that MSU’s justification today contradicts their previous explanations.

However, I do not address whether defendants’ conduct was a constitutional violation because I

find that, regardless, it was not a clearly established constitutional violation.

       It is not clearly established that defendants’ conduct violated the First Amendment. To

meet her burden Ms. Garcia must show binding or extremely persuasive precedent suggesting

that any reasonable university official would have known they violated Ms. Garcia’s rights in

these circumstances. Ms. Garcia provides no case law suggesting the issue was clearly

established. ECF No. 34.

       She does rely on Seamons v. Snow to support her First Amendment claim. 206 F.3d 1021

(10th Cir. 2000). In Seamons, the Tenth Circuit held that “school authorities may not penalize

students for their speech when that speech is non-disruptive, non-obscene, and not school-

sponsored.” Id. at 1030. The court found that it was a clearly established violation of the First

Amendment to suspend and dismiss a player from the football team after he refused to apologize

for reporting his teammates’ assault of him to police and school authorities. Id. To do so, the

court relied on a line of cases finding that schools and coaches may not penalize student athletes

for engaging in peaceful speech that does not “create substantial disorder, materially disrupt class



                                                                                                    20
work, or invade the rights of others.” Id. This line of cases and Seamons itself are factually

distinguishable from the facts here, in which MSU officials could have reasonably believed that

Ms. Garcia’s speech would “substantially interfere with the work of the school” in achieving an

unimpeded and fair grading system free of undue influence by students. Id. at 1237 (citing

Tinker, 393 U.S. at 509) (internal quotations omitted). Therefore, defendants are entitled to

qualified immunity and the First Amendment claim must be dismissed.

       2. Procedural Due Process Claim

       Students facing suspension have a due process interest and are entitled to at least minimal

procedural protections. Goss v. Lopez, 419 U.S. 565, 579 (1975). In Goss due process required

that the school provide notice and an informal hearing, “preferably prior to the suspension.” Id.

at 584. Regarding the timing of the hearing the Court held:

       Since the hearing may occur almost immediately following the misconduct . . . as
       a general rule notice and hearing should precede removal of the student from
       school. We agree with the District Court, however, that there are recurring
       situations in which prior notice and hearing cannot be insisted upon. Students
       whose presence poses a continuing danger to persons or property or an ongoing
       threat of disrupting the academic process may be immediately removed from
       school.

Id. at 582. Goss addressed suspensions shorter than ten days, and the Court noted that “[l]onger

suspensions or expulsions for the remainder of the school term, or permanently, may require

more formal procedures.” Id.

       MSU formally suspended Ms. Garcia on April 10, 2019, through the letter written by Ms.

Franks. ECF No. 28 at 16. However, on March 1, 2019 MSU sent a letter stating that Ms.

Garcia was prohibited from attending Professor Lyons’ class or communicating with Professor

Lyons in any way “until this case is resolved.” ECF No. 6-2. Ms. Garcia argues, and defendants

do not contest, that this amounts to a suspension beginning on March 1. ECF No. 34 at 17–19;



                                                                                                 21
ECF No. 37 at 6. I agree that Ms. Garcia’s initial suspension began on March 1 and continued

until April 10, at which point her suspension was expanded until August 3, 2020. Because Ms.

Garcia was suspended for far longer than ten days, she was entitled to at least the amount of

process described the Goss court.

       Applying the Goss standard, Ms. Garcia argues that she was denied due process because

she received a letter on March 1, 2019 suspending her from class immediately. ECF No. 34 at

17–18. No hearing was held prior to her suspension, and the only notice came in the form of the

March 1 letter suspending her. Though she was offered a hearing after her suspension went into

effect, no hearing was ever held. Defendants argue that Ms. Garcia received adequate notice in

the form of the March 1, 2019 letter and had the opportunity to be heard when Ms. Frank offered

her hearing dates, which she declined. ECF No. 31 at 13–14. But, accepting her allegations as

true, she did not decline a hearing. Rather, she asked that the hearing take place later in the

month when her lawyer would be available.

       Absent the exceptional circumstances articulated in Goss, Ms. Garcia was entitled to at

least an informal hearing prior to her suspension. Goss held that as a “general rule” notice and a

hearing should precede suspension or removal. 419 U.S. at 582. It also outlined the exceptions

to this rule: “Students whose presence poses a continuing danger to persons or property or an

ongoing threat of disrupting the academic process may be immediately removed from school.”

Id. Defendants have not argued that Ms. Garcia falls into this category. See ECF Nos. 31, 37. I

therefore conclude that Ms. Garcia has stated a procedural due process claim.

       I also conclude that this was a clearly established violation of procedural due process.

Goss has articulated the standard for student disciplinary hearings for over 40 years, as

defendants acknowledge in their brief. ECF No. 31 at 13. In addition to the requirements of



                                                                                                  22
notice and a hearing, which defendant do not contest is clearly established, Goss also established

the general rule that the hearing should precede removal. 419 U.S. at 582. Absent compelling

circumstances, it is “beyond debate” that suspension prior to a hearing violates procedural due

process. Ali, 763 F. App’x at 650. Accordingly, I find defendants are not entitled to qualified

immunity on Ms. Garcia’s procedural due process claim.

       3. Substantive Due Process Claim

       “[S]ubstantive due process ensures the state will not deprive a party of property for an

arbitrary reason regardless of the procedures used to reach that decision.” Hyde Park Co. v.

Santa Fe City Council, 226 F.3d 1207, 1210 (10th Cir. 2000). In substantive due process cases

that do not implicate fundamental rights, “only the most egregious official conduct can be said to

be arbitrary in the constitutional sense.” Williams v. Berney, 519 F.3d 1216, 1220 (10th Cir.

2008) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 840 (1998)) (internal quotations

omitted). To succeed on a substantive due process claim, Ms. Garcia “must do more than show

that the government actor intentionally or recklessly caused injury to the plaintiff by abusing or

misusing government power . . . . [She] must demonstrate a degree of outrageousness and a

magnitude of potential or actual harm that is truly conscience shocking.” Id. at 1221 (quoting

Livsey v. Salt Lake Cty., 275 F.3d 952, 957–58 (10th Cir. 2001)) (internal quotations omitted).

“Not surprisingly, little governmental action is held unconstitutional under th[is] formulation[].”

Id.

       Ms. Garcia argues only that the sanctions imposed on her were “draconian,” arguing they

amount to expulsion because, though she was only suspended for a year, “she will not be able to

satisfy the conditions precedent that would allow her to return to the University to complete her

degree.” ECF No. 34 at 25–26.



                                                                                                  23
       I cannot find that the imposition of such sanctions was a clearly established violation of

substantive due process. Though a suspension of one year is significant, Ms. Garcia has

presented no case law suggesting it amounts to a reckless abuse of government power, or

“shocks the conscience.” Though she might be correct that the other sanctions imposed on her,

the paper requirement and the psychological exam requirements, could ultimately prevent her

from returning to MSU, this fact (if it is a fact) appears to be an indirect and unintentional

consequence of the sanctions, rather than an intentional or recklessly disregarded consequence of

defendants’ actions. Thus, I find that defendants are entitled to qualified immunity, and Ms.

Garcia’s substantive due process claim must be dismissed.

   D. Rehabilitation Act Claim

       Federal courts apply the standards articulated in Americans With Disability Act (“ADA”)

cases to claims under the Rehabilitation Act and vice versa. Cummings v. Norton, 393 F.3d

1186, 1190 n.2 (10th Cir. 2005). To establish a prima facie case of discrimination under the

Rehabilitation Act, Ms. Garcia must allege facts showing she “(1) is a disabled person as defined

by the ADA; (2) is qualified with or without reasonable accommodation; and (3) suffered

discrimination because of that disability.” EEOC v. C.R. England, Inc., 644 F.3d 1028, 1037

(10th Cir. 2011).

       Defendants challenge Ms. Garcia’s showing on the third prong, claiming she has alleged

no facts “establishing a connection between Ms. Garcia’s alleged disability and MSU’s issuance

of a suspension.” ECF No. 31 at 12. Ms. Garcia points to Professor Curl’s incident report which

stated that Ms. Garcia “lacks the capacity to remediate her behavior.” ECF No. 34 at 15–16.

She argues that this is sufficient to “plausibly tie Ms. Garcia’s termination to her disability.” Id.

at 16. Though Professor Curl did not suspend Ms. Garcia, it is plausible that his comments about



                                                                                                    24
her “capacity to remediate her behavior” informed Mr. Haden and Ms. Frank’s decision to

suspend her.

       Defendants argue that Professor Curl’s comments “did not relate to Ms. Garcia’s alleged

disability,” but rather reflect Professor Curl’s opinion that “she cannot and will not change her

ways.” ECF No. 37 at 6. Taking the allegations in the light most favorable to Ms. Garcia, it is

plausible that Professor Curl’s comments reflected his opinion that because of her disability, she

would be unable to conform her behavior to the appropriate educational standards. Ms. Garcia

has alleged that her disability affects her ability to communicate appropriately and learn. ECF

No. 28 at 4–5. Professor Curl’s comment suggests that he believed she lacked the ability to, as

defendants put it, “change her ways,” in this case referencing her ability to learn to communicate

appropriately with her professors. ECF No. 37 at 6. I conclude that Ms. Garcia has plausibly

alleged that she suffered discrimination because of her disability.



                                             ORDER

   Defendants’ motion to dismiss, ECF NO. 31, is GRANTED in part and DENIED in part.

   1. The Court dismisses plaintiff’s First Amendment claim, Fourteenth Amendment

       Substantive Due Process claim in their entirety.

   2. The Court dismisses all remaining claims against defendants Metropolitan State

       University, Braelin Pantel, and Layton Seth Curl.

   3. The Court dismisses all remaining official capacity claims for damages against remaining

       defendants.

All that remains in this case are Ms. Garcia’s rehabilitation act claims against the MSU Board of

Trustees, and her procedural due process claims against (1) Janine Davidson, Dave Haden, and



                                                                                                    25
Kelli Frank in their official capacities seeking prospective relief, and (2) against Kelli Frank and

Kristen Lyons in their individual capacities.


       DATED this 24st day of February, 2020.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                                                                  26
